— Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered March 22, 1991, which, insofar as appealed from, granted defendant-respondent’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs. The appeal from the decision dated December 5, 1990 and entered December 11, 1990 is dismissed, without costs.
We agree with the IAS court that plaintiffs offered nothing in opposition to defendant Misericordia Hospital’s well-grounded motion for summary judgment but conclusory and general statements of inadequate care. The defense affidavits from two pediatric neurologists who concurred that the infant’s encephalopathy developed following administration of immunization and could not have been caused by any medical malpractice on the part of defendant Misericordia were sufficient to require plaintiffs to come forward with proof in admissible form sufficient to raise an issue of fact. However, the medical affidavit plaintiffs submitted addressed deviations from acceptable medical practice only by defendant New York City Health and Hospitals, to one of whose hospitals the infant plaintiff was initially taken. No proof was submitted as against defendant Misericordia, nor any excuse offered for the failure to do so. Concur — Murphy, P. J., Rosenberger, Ellerin, Kupferman and Kassal, JJ.